Ardent Mines Limited
 
Confidential Letter of Intent
 
Carta de Intenções Confidencial
           
Rio Sao Pedro Mineracao LTDA
 
Rio Sao Pedro Mineracao LTDA
     
Gentlemen:
 
Prezados Senhores:
     
The purpose of this letter of intent (this “Letter of Intent”), dated as of the
date set forth on the signature page hereto, is to summarize our recent
discussions and formalize a confidential letter of intent by and between Ardent
Mines Limited (“Ardent”), Rio São Pedro Mineração LTDA (“Rio Sao Pedro”) and the
undersigned owners of Rio Sao Pedro (collectively, the “Seller”).
 
A presente carta de intenções (esta “Carta de Intenções”), celebrada na data
indicada na página de assinaturas do presente documento, tem por finalidade
resumir nossas discussões recentes e formalizar uma carta de intenções
confidencial entre Ardent Mines Limited (“Ardent”), Rio São Pedro Mineração LTDA
(“Rio Sao Pedro”) e os sócios-quotistas da Rio Sao Pedro que assinam o presente
instrumento (conjuntamente denominados “Vendedora”).
     
1           Terms of the Transaction.
 
1           Condições da Operação.
     

 1.1 
The Share Exchange.  Ardent shall at Closing (as defined below) acquire 100% of
all issued and outstanding equity interests in Rio San Pedro (the “Rio San Pedro
Shares”), which are held entirely by the undersigned shareholder, in exchange
for the issuance and delivery to the Seller of Fourteen Million Nine Hundred
Fifty Seven Thousand Six Hundred Fifty (14,957,650) shares of common stock of
Ardent (the “Ardent Shares”) representing as of the date of issuance fifty
percent (50%) of the issued and outstanding equity shares of Ardent.  Pursuant
to the exchange, Rio Sao Pedro will become a wholly owned subsidiary of Ardent.
 1.1
A Permuta de Ações.  No Fechamento (conforme definido abaixo), a Ardent
adquirirá 100% das quotas emitidas e em circulação da Rio San Pedro (as “Quotas
Rio San Pedro”), as quais são integralmente detidas pelo sócio-quotista
infra-assinado, em troca da emissão e entrega, à Vendedora, de 14.957.650
(quatorze milhões novecentos e cinqüenta e sete mil seiscentas e cinqüenta ações
ordinárias da Ardent (as “Ações Ardent”), as quais representam, na data de sua
emissão, 50% (cinqüenta por cento) das ações emitidas e em circulação da Ardent.
Nos termos da permuta, a Rio Sao Pedro irá se tornar uma subsidiária integral da
Ardent.
        1.2
The Ownership Interests.  The Rio San Pedro Shares will at the Closing represent
one hundred percent (100%) of all issued and outstanding equity interests of Rio
Sao Pedro.  There shall at Closing be no options, warrants, convertible
instruments or any other equity interests, contingent or otherwise, of any
nature or kind in Rio Sao Pedro other than the Rio San Pedro Shares.  After
giving effect to the reservation for issuance by Ardent of the Financing Shares
(as defined below), the Ardent Shares issued and delivered to the Seller at
Closing will represent approximately thirty percent (30%) of all issued and
outstanding shares of Ardent.
 1.2
As Participações no Capital. As Quotas Rio San Pedro representarão, no
Fechamento, 100% (cem por cento) de todas as quotas emitidas e em circulação da
Rio Sao Pedro. Não haverá, no Fechamento, opções, bônus de subscrição,
instrumentos conversíveis em quotas do capital ou qualquer outro direito de
participação de qualquer natureza na Rio Sao Pedro, condicional ou não, que não
as Quotas Rio San Pedro. Após a efetivação da reserva para emissão das Ações do
Financiamento (conforme definido abaixo) pela Ardent, as Ações Ardent emitidas e
entregues à Vendedora no Fechamento representarão aproximadamente 30% (trinta
por cento) de todas as ações emitidas e em circulação da Ardent.

 

Page 1 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 
 
1.3 
Financing.  Following the Closing, Ardent shall undertake, on a best efforts
basis, to raise approximately One Hundred Million U.S. Dollars (USD$100,000,000)
in a private placement of new Ardent common stock at a placement price of
approximately USD$5 per share (the “Financing Shares”).  Giving effect to the
placement in full of the Financing Shares, the Financing Shares will represent
approximately thirty percent (approximately 30%) of the issued and outstanding
shares of Ardent.
 1.3
Financiamento. Após o Fechamento, a Ardent envidará seus melhores esforços para
captar aproximadamente US$ 100.000.000 (cem milhões de dólares norte-americanos)
em uma colocação privada de novas ações ordinárias da Ardent a um preço de
colocação de aproximadamente US$5 por ação (as “Ações do Financiamento”).
Mediante a colocação integral das Ações do Financiamento, as Ações do
Financiamento representarão aproximadamente 30% (aproximadamente trinta por
cento) das ações emitidas e em circulação da Ardent.
        1.4
Call Option.  In the event that Ardent fails to obtain a minimum share value of
$5.00 per share as of Closing the Seller shall, for a period of thirty (30)
calendar days thereafter, have the right to re-purchase the Rio San Pedro Shares
from Ardent for a purchase price consisting of 100% of the Ardent Shares
received by the Seller.
 1.4 Opção de Compra. Caso a Ardent não obtenha um valor mínimo de US$ 5,00 por
ação no Fechamento, a Vendedora poderá, durante o período de 30 (trinta) dias
corridos subseqüente, recomprar as Quotas Rio San Pedro da Ardent por um preço
de compra consistente em 100% das Ações Ardent recebidas pela Vendedora.        
1.5 Pro-Forma Share Capitalization.  Giving effect to the issuance of the Ardent
Shares, and the reservation for placement in full of the Financing Shares, the
following sets forth a summary of the Pro-Forma Share Capitalization of the
projected estimated share value of the Seller’s Ardent Shares:  1.5
Capitalização de Ações Pro-Forma. Após a emissão das Ações Ardent e a reserva
para colocação integral das Ações do Financiamento, a tabela a seguir contém um
resumo da Capitalização de Ações Pro-Forma do valor estimado planejado das Ações
Ardent da Vendedora:

 
Page 2 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 
Seller’s Ardent Shares / Ações Ardent da Vendedora
Projected Share Capitalization At Preliminary Ore Reserves Determination ($5.00
per share) / Capitalização de Ações Planejada Nas Reservas de Minério
Preliminares Determinação (US$ 5,00 por ação)
Projected Share Capitalization At Confirmed Ore Reserves Determination ($15 per
share) / Capitalização de Ações Planejada Nas Reservas de Minério Confirmadas
Determinação (US$ 15 por ação)
Projected Share Capitalization At Start of Mining Operations ($40 per share) /
Capitalização de Ações Planejada No Início das Operações de Mineração
Determinação ($40 por ação)
Projected Share Capitalization At Mature Operations ($80 per share) /
Capitalização de Ações Planejada Com Operações já Desenvolvidas ($80 por ação)
14,957,650
$ 75,000,000
$224,364,750
$598,306,000
$1,196,612,000

 

 1.6 
Registration and Stock Exchange Listing.  The Financing Shares shall be
registered by Ardent with the SEC (or authorized for trading without
registration if an exemption from registration is available) to facilitate
trading for the holders of the Financing Shares.  Following the Closing, Ardent
shall apply for listing of the Ardent common stock on the New York Stock
Exchange, Nasdaq Global Stock Market or another high quality Exchange.  Ardent
may also apply for trading of its shares on other global and regional stock
markets.
 1.6
Registro e Negociação de Ações em Bolsa de Valores. As Ações do Financiamento
serão registradas pela Ardent perante a Comissão de Valores Mobiliários dos
Estados Unidos da América, ou SEC (ou sua negociação sem registro será
autorizada, caso haja uma isenção de registro) para facilitar sua negociação
pelos detentores das Ações do Financiamento. Após o Fechamento, a Ardent
requererá a admissão das ações ordinárias da Ardent para negociação na Bolsa de
Valores de Nova York, Nasdaq ou em outra Bolsa de Valores de alta qualidade. A
Ardent também requererá a admissão de suas ações à negociação em outras bolsas
de valores globais e regionais.

 
Page 3 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 
1.7 
Management.  The current directors of Ardent shall remain as directors of the
Company at and after the Closing.  The Seller or a representative of the Seller
may become a Director of Ardent at Closing. A representative of the Seller shall
also be appointed to the Board of Directors to Rio Sao Pedro. The parties will
enter into customary shareholder and voting agreements with respect to the
composition of the Ardent Board as of the Closing and subsequent to the Closing
date.  The Ardent Board has appointed a new Chief Executive Officer, and a Chief
Financial Officer with experience in  U.S. public companies to assure compliance
with all U.S. Securities and Exchange Commission (the “SEC”) public company
reporting requirements and audit requirements under US GAAP.  All matters
pertaining to composition of the Rio Sao Pedro board and all appointments of
officers and all management determinations with respect to Rio Sao Pedro shall
be subject to policy determinations of the Board of Ardent.
  1.7
Administração. Os atuais conselheiros da Ardent permanecerão como conselheiros
da Sociedade a partir do Fechamento, inclusive. A Vendedora ou uma representante
da Vendedora poderá se tornar um Conselheiro da Ardent no Fechamento. Um
representante da Vendedora também será nomeado para atuar no Conselho de
Administração da Rio Sao Pedro. As partes celebrarão os acordos de acionistas e
de voto de praxe com relação à composição do Conselho da Ardent no Fechamento e
no período subseqüente à data de Fechamento. O Conselho da Ardent nomeou um novo
Diretor-Presidente e um Diretor Financeiro com experiência em sociedades
norte-americanas de capital aberto para garantir o cumprimento de todas as
exigências de informações sobre sociedades de capital aberto e exigências de
auditoria da Comissão de Valores Mobiliários dos Estados Unidos da América (a
“SEC”) em conformidade com os princípios contábeis geralmente aceitos nos
Estados Unidos, ou US GAAP. Todos os assuntos relativos à composição do conselho
da Rio Sao Pedro e todas as nomeações de diretores e determinações da
administração com relação à Rio Sao Pedro observarão as determinações da
política do Conselho da Ardent.
        1.8 Acquired Properties and Mineral Rights. At the Closing, Rio Sao
Pedro and all of its real property and mineral rights, including but not limited
to the “Fazenda Lavras,” real property covering an area of approximately 211
hectares with mineral rights on a total of 828 hectares, including the 211
hectares owned by Rio Sao Pedro, which shall be free and clear of all
indebtedness, liabilities, liens, encumbrances, convertible rights, derivative
rights, pre-emptive rights and any and all other rights, contingent or otherwise
of any other persons, other than liabilities which shall be disclosed in writing
by Rio Sao Pedro and approved by Ardent prior to Closing.  Any and all material
liabilities of Ardent following the Closing shall be subject to review and
approval by the Board of Ardent.  The Parties acknowledge the existence of a
disclosed lien which limits and impairs the transfer of the Rio San Pedro Shares
and the underlying mineral rights thereto (the “Lien”). The Parties acknowledge
that the disclosed amount to release such Lien is Reais 466,000 (to be updated
as of the closing date) as per documents delivered by the Sellers to the
Purchaser. The funds to be placed into Escrow per Section 1.9 below shall be
paid by the Escrow Agent into the Closing Escrow (as such term is defined below)
and to release such Lien at or prior to the Closing.  1.8 Propriedades
Adquiridas e Direitos Minerários. No Fechamento, a Rio Sao Pedro e todos os seus
bens imóveis e direitos minerários, incluindo, entre outros, a “Fazenda Lavras”,
um imóvel com área de aproximadamente 211 hectares com direitos minerários em um
total de 828 hectares, incluindo os 211 hectares detidos pela Rio Sao Pedro,
estarão livres e desembaraçados de qualquer endividamento, passivo, ônus,
encargo, direito de conversão, direito derivado, direito de preferência e
qualquer outro direito, condicional ou não, de quaisquer outras pessoas, que não
os passivos que serão divulgados   por escrito pela Rio Sao Pedro e aprovados
pela Ardent antes do Fechamento. Todos e quaisquer passivos relevantes da Ardent
após o Fechamento estarão sujeitos à análise e aprovação pelo Conselho da
Ardent. As Partes reconhecem a existência de um ônus divulgado que limita e
prejudica a transferência das Quotas Rio San Pedro e dos direitos minerários a
elas subjacentes (o “Ônus”). As Partes reconhecem que o valor divulgado para
liberar referido Ônus é de R$ 466.000 (a ser actualizado na data de Fechamento),
de acordo com os documentos entregues pelas Vendedoras à Compradora. Os recursos
destinados ao Depósito em Garantia nos termos da Cláusula 1.9 abaixo serão pagos
pelo Agente de Depósito no Depósito em Garantia do Fechamento (conforme definido
abaixo) e liberarão referido Ônus até o Fechamento, inclusive.

 
Page 4 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 

 1.9 
Escrow Funds:  Not later than ten (10) calendar days after signing of this
Letter of Intent, Ardent shall deposit into attorney escrow for the benefit of
the Seller the amount of US$500,000 (Five Hundred Thousand Dollars of the United
States of America) (the “Escrow”).  The Escrow shall be established with Ardent
counsel Wuersch & Gering LLP, 100 Wall Street, 21st Floor, New York, NY 10005
USA.  The Escrow agreement shall provide that such Escrow funds shall first be
utilized to pay and fully satisfy the Lien from Closing Escrow and the balance
of proceeds shall thereafter be released at Closing proportionately to each
shareholder of record of the Seller.
 1.9
Recursos do Depósito em Garantia: Em até 10 (dez) dias corridos após a
assinatura desta Carta de Intenções, a Ardent efetuará o depósito em garantia,
em benefício da Vendedora, no valor de US$ 500.000 (quinhentos mil dólares
norte-americanos) (o “Depósito em Garantia”). O Depósito em Garantia será
efetuado perante os advogados da Ardent, Wuersch & Gering LLP, 100 Wall Street,
21st Floor, Nova York, NY 10005 EUA. O contrato de Depósito em Garantia
estabelecerá que referidos recursos do Depósito em Garantia sejam utilizados
inicialmente para pagar e quitar o Ônus do Depósito em Garantia do Fechamento,
bem como que o saldo dos recursos seja posteriormente liberado de forma
proporcional, no Fechamento, a cada sócio quotista registrado da Vendedora.

 
Page 5 of 18

--------------------------------------------------------------------------------


Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 
2    Closing Conditions.
 2.      Condições para o Fechamento.
         
Consummation of the acquisition of Rio Sao Pedro by Ardent will be subject to
the following closing conditions:
 
A consumação da aquisição da Rio Sao Pedro pela Ardent estará sujeita às
seguintes condições para o fechamento:
        2.1
Audit Report and Conditions to Closing.  Consummation of the acquisition shall
be subject to: (a) Receipt by Ardent from Rio Sao Pedro of an audit report
containing consolidated financial statements unqualified with respect to any
material deficiency and prepared in accordance with U.S. Generally Accepted
Accounting Principals as applied to Rio Sao Pedro (and all of its subsidiaries,
if any), covering the annual periods of Rio Sao Pedro (and its subsidiaries, if
any) for December 31, 2008 and 2009; and unaudited financial statements with
respect to the year-to-date operations of Rio Sao Pedro for the most recently
completed calendar quarterly period prior to Closing.  The audit shall be
conducted by an accounting firm authorized to practice before the U.S. SEC and
approved by the U.S. Public Company Accounting Oversight Board (PCAOB), together
with written authorization from said accounting firm to publish and include the
audit report thereto in the SEC filings made by Ardent.  The appointment of such
auditor shall be made by Ardent and the audit shall be paid for by Ardent.
 2.1
Relatório de Auditoria e Condições para o Fechamento. A Consumação da aquisição
estará sujeita: (a) Ao recebimento pela Ardent, da Rio Sao Pedro, de um
relatório de auditoria contendo as demonstrações financeiras consolidadas sem
ressalvas com relação a qualquer deficiência relevante e elaborado em
conformidade com os Princípios Contábeis Geralmente Aceitos nos Estados Unidos
da América, conforme aplicados à Rio Sao Pedro (e a todas as suas subsidiárias,
se houver), relativo aos exercícios fiscais da Rio Sao Pedro (e de suas
subsidiárias, se houver) em 31 de dezembro de 2008 e 2009; e das demonstrações
financeiras não auditadas relativas às operações da Rio Sao Pedro de 1º de
janeiro do presente ano até o último trimestre encerrado antes do Fechamento. A
auditoria será realizada por uma empresa de contabilidade autorizada a operar
perante a SEC e aprovada pelo Conselho de Supervisão de Contabilidade das
Companhias Abertas dos Estados Unidos da América (PCAOB), juntamente com uma
autorização por escrito de referida empresa de contabilidade para publicar e
incluir o relatório de auditoria nas documentações protocoladas pela Ardent
perante a SEC. A nomeação de referido auditor será efetuada pela Ardent e a
auditoria será paga pela Ardent.

 
Page 6 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 

2.2     
Continuity, Due Diligence and Rio Sao Pedro Rights.  At the Closing, Rio Sao
Pedro shall have obtained and be in receipt of all necessary consents and
approvals of all applicable governmental authorities and other third parties
having jurisdiction or rights in respect of the acquisition, including, without
limitation, with respect to all mineral rights feasibility studies, gold mining
rights, and environmental impact reports being prepared for filing. Ardent shall
pay the costs of the environmental impact report.  Rio Sao Pedro shall deliver a
legal opinion to Ardent at Closing regarding the continuing legal validity of
any and all governmental authorizations, licenses, permits, and registrations of
Rio Sao Pedro, which shall remain fully effective following the Closing to
legally facilitate continuity of Rio Sao Pedro’s ordinary course of business
without impairment of any nature or kind.  The Closing shall be subject to
completion of final due diligence satisfactory to Ardent in its sole discretion
and deliveries to Ardent of audit reports of Rio Sao Pedro and geological survey
reports with consents from such auditors and geologists authorizing filing of
such reports with the SEC.  Ardent shall pay the geologist for the geology
survey report.  At the Closing there shall not be any material adverse change in
Rio Sao Pedro (or subsidiaries, if any) respective business, financial
condition, assets or operations.  At the Closing, the Seller shall represent and
warrant to Ardent that Rio Sao Pedro has the sole rights with free and clear
ownership titles to the mines and all properties of Rio Sao Pedro, and no other
persons, business organizations or governmental entities have any rights or
claims thereto.
 
 2.2
Continuidade, Análise Documental e Direitos da Rio Sao Pedro. No Fechamento, a
Rio Sao Pedro deverá ter obtido e recebido todas as autorizações e aprovações
necessárias de todos os órgãos governamentais aplicáveis e demais terceiros
competentes ou direitos relativos à aquisição, incluindo, entre outros, no que
diz respeito a todos os estudos de viabilidade de direitos minerários, direitos
de prospecção de ouro e direitos minerários relativos ao ouro, bem como
documentos a ser protocolados todos e quaisquer relatórios de impacto ambiental
e respectivos requerimentos. A Ardent arcará com os custos do relatório de
impacto ambiental. A Rio Sao Pedro entregará um parecer jurídico à Ardent, no
Fechamento, relativo à continuidade da validade jurídica de todas e quaisquer
autorizações, permissões, licenças e registros governamentais da Rio Sao Pedro,
os quais permanecerão em pleno vigor após o Fechamento, de forma a facilitar,
juridicamente, a continuidade do curso normal dos negócios da Rio Sao Pedro sem
prejuízo de qualquer tipo ou natureza. O Fechamento estará sujeito à conclusão
de uma análise documental definitiva satisfatória para a Ardent, a seu exclusivo
critério, bem como à entrega à Ardent de relatórios de auditoria da Rio Sao
Pedro e relatórios de pesquisa geológica com o consentimento de referidos
auditores e geólogos autorizando o protocolo de referidos relatórios perante a
SEC. A Ardent pagará ao geólogo os custos do relatório de pesquisa geológica. No
Fechamento, não haverá qualquer modificação adversa relevante nos negócios,
situação financeira, ativos ou operações da Rio Sao Pedro (ou de suas
subsidiárias, se houver). No Fechamento, a Vendedora declarará e garantirá à
Ardent que a Rio Sao Pedro é a única detentora dos direitos que conferem a
propriedade livre e desembaraçada das minas e de todas as propriedades da Rio
Sao Pedro, bem como que nenhuma outra pessoa, sociedade ou entidade
governamental possua qualquer direito ou reivindicação a esse respeito.

 
Page 7 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 
 

2.3     
Detailed Agreements. Rio Sao Pedro and Ardent will mutually prepare the detailed
exchange agreement supplementing the terms and conditions herein with customary
representations and warranties, covenants, and other provisions, including,
without limitation, representations regarding the validity of the assessment of
all gold ore reserves, the status of all governmental licenses, permits,
authorizations, legal and regulatory compliance to engage in the business of
mining, the condition of all mining equipment and related resources, employee
and labor relations, valid continuation of all contracts, non-infringement of
trademarks, service marks and other intellectual property, absence of any
material adverse conditions, and indemnification provisions covering the
same.  Notwithstanding anything to the contrary herein, this Letter of Intent is
fully binding upon the parties and each party may compel performance by the
other party solely on the basis of the terms and conditions set forth
herein.  There are no break-up fees in respect of this Agreement. Time is of the
essence.
 2.3
Contratos Detalhados. A Rio Sao Pedro e a Ardent elaborarão em conjunto o
contrato de permuta detalhado que complementará os termos e condições contidos
no presente instrumento e conterá as declarações e garantias, avenças e demais
disposições de praxe, incluindo, entre outras, declarações relativas à validade
da avaliação de todas as reservas de minério de ouro, a situação de todas as
permissões, licenças e autorizações governamentais, a observância das leis e
regulamentos para que se conduza negócios na área de mineração, a situação de
todos os equipamentos de mineração e recursos relacionados, relações de trabalho
e emprego, continuidade válida de todos os contratos, ausência de violação a
marcas registradas, marcas de serviço e outros direitos de propriedade
intelectual, ausência de quaisquer condições adversas relevantes e disposições
de indenização a esse respeito. Independentemente de qualquer disposição em
contrário contida no presente instrumento, esta Carta de Intenções é
integralmente vinculativa às partes, sendo que cada uma das partes poderá exigir
o cumprimento deste documento pela outra parte unicamente com base nos termos e
condições contidos no presente instrumento. Não há multas por desistência com
relação ao presente Contrato. O tempo é condição essencial para o presente
instrumento.
        2.4 Exclusive Dealing.  Rio Sao Pedro and any and all of its directors,
officers, shareholders, agents, representatives, attorneys, accountants or their
respective immediate relatives shall not directly or indirectly take any action
to encourage, initiate, solicit, or engage in discussions or negotiations with,
or provide any information to, any entity or person other than Ardent concerning
any competing transaction or alternate transaction.  2.4 Negociação Exclusiva. A
Rio Sao Pedro e todos os seus conselheiros, diretores, sócios quotistas,
agentes, representantes, advogados, contadores ou os membros de suas respectivas
famílias imediatas não praticarão, direta ou indiretamente, nenhum ato para
encorajar, iniciar, aliciar ou se envolver em discussões ou negociações com
qualquer entidade que não com a Ardent com relação a qualquer operação
concorrente ou alternativa, bem como não prestarão quaisquer informações a
qualquer entidade que não à Ardent com relação a qualquer operação concorrente
ou alternativa.

 
Page 8 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 
 

2.5     
Closing. The parties shall use their best efforts to finalize and sign the
detailed exchange agreement reflecting the terms and conditions herein together
with all ancillary agreements and accomplish the Closing as soon as reasonably
possible, subject to completion of the audit and due diligence and release of
the Lien,  with a target Closing date not later than ninety (90) days following
the date of this Letter of Intent.  Upon completion and satisfaction (or waiver)
of the conditions set forth in herein, the parties shall exchange the Rio San
Pedro Shares and the Ardent Shares, and execute and deliver any and all
necessary ancillary documents, certificates and instruments required thereof
(the “Closing”).  The Closing shall be preceded by a pre-closing into escrow of
Purchaser’s counsel Wuersch & Gering LLP, of all funds, shares and escrow
payments, and the Closing shall be subject to payment in full and satisfaction
of the Lien (the “Closing Escrow”).  The Closing shall occur immediately
following satisfaction of all conditions of the Closing Escrow.
 2.5
Fechamento. As partes envidarão seus melhores esforços para encerrar e assinar o
contrato de permuta detalhado que refletirá os termos e condições contidos no
presente instrumento juntamente com todos os contratos acessórios e realizarão o
Fechamento o mais rapidamente possível, de maneira razoável, observada a
conclusão da auditoria e da análise documental e a liberação do Ônus, sendo que
a data-alvo para o Fechamento ocorrerá em até 90 (noventa) dias após a data
desta Carta de Intenções. Mediante a conclusão e satisfação (ou renúncia) das
condições previstas no presente instrumento, as partes realizarão a permuta
entre as Quotas Rio San Pedro e as Ações Ardent e celebrarão e formalizarão
todos e quaisquer documentos acessórios, certidões e instrumentos necessários
exigidos para referida permuta (o “Fechamento”). O Fechamento será precedido de
um depósito em garantia precedente ao fechamento perante os advogados da
Compradora, Wuersch & Gering LLP, de todos os recursos, quotas e pagamentos de
depósito em garantia, sendo certo que o Fechamento estará sujeito ao pagamento
integral e satisfação do Ônus (o “Depósito em Garantia do Fechamento”). O
Fechamento ocorrerá imediatamente após a satisfação de todas as condições do
Depósito em Garantia do Fechamento.

 
Page 9 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 
 
3      Other Terms and Conditions
 3.      Outros Termos e Condições
        3.1
Carry on in Ordinary Course.  From and after the date of execution of this
letter of intent, Rio Sao Pedro shall conduct and carry on its businesses only
in the ordinary course consistent with past practices.  Rio Sao Pedro shall use
its commercially reasonable efforts to preserve its assets, relationships,
customers, clients and employees and to preserve for Ardent the integrity and
reputation of Rio Sao Pedro, and shall not take any actions out of the ordinary
course of businesses.  The Rio Sao Pedro shall not take any action that could
reasonably be expected to adversely affect its ability to execute, deliver or
perform in accordance with this Letter of Intent.
 3.1
Curso Normal dos Negócios. A partir da data de celebração da presente carta de
intenções, a Rio Sao Pedro conduzirá e continuará seus negócios no curso normal
e de forma coerente com as práticas passadas. A Rio Sao Pedro envidará esforços
comercialmente razoáveis para preservar seus ativos, relacionamentos, clientes,
compradores e empregados, bem como para preservar, para a Ardent, a integridade
e reputação da Rio Sao Pedro e a não praticar qualquer ato fora do curso normal
dos negócios. A Rio Sao Pedro não praticará nenhum ato que possa razoavelmente
afetar de maneira adversa sua capacidade de celebrar, formalizar ou cumprir as
disposições desta Carta de Intenções.
        3.2
Each Party to Bear Own Expenses.  Ardent and Rio Sao Pedro will each bear their
own respective expenses incurred in connection with the negotiation, preparation
and documentation and Closing of the transactions contemplated herein, including
but not limited to all legal fees, expenses and disbursements, provided,
however, all fees, due diligence and filing costs incurred by Ardent as well as
on-going corporate expenditures by Ardent related to the Rio Sao Pedro
acquisition shall be paid from proceeds of the Financing Shares.
 3.2
Cada Parte Arcará com Seus Próprios Custos. A Ardent e a Rio Sao Pedro arcarão
com suas respectivas despesas incorridas com relação à negociação, elaboração e
documentação e Fechamento das operações previstas no presente instrumento,
incluindo, entre outros, todos os honorários de advogados, despesas e
desembolsos, sendo certo, contudo, que todos os custos relativos a honorários,
análise de documentos e protocolos incorridos pela Ardent, bem como as despesas
societárias atuais da Ardent relacionadas à aquisição da Rio Sao Pedro, serão
pagos com os recursos das Ações do Financiamento.

 
Page 10 of 18

--------------------------------------------------------------------------------


 
 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 

3.3     
No Other Agreements; Forward Looking Statements; Amendments.  This Letter of
Intent sets out the parties’ binding agreement and understanding as of this
date, and there are no other written or oral agreements or understandings among
the parties except for that certain confidentiality agreement previously
executed by the parties.  This Letter of Intent and any and all terms and
conditions herein may only be waived, modified or amended by a writing executed
by all of the parties hereto.  The Seller acknowledges that Ardent may from time
to time have other business agreements, and may acquire other properties. Ardent
may engage and pay other professional organizations, underwriters and service
providers as determined by the Board of Directors.  All projections and
estimations herein are forward looking statements based upon general
expectations and are provided solely for illustrative purposes only, and no
assurances, guarantees, or warranties of any nature are made with respect to
actual outcomes.  Ardent will use its best efforts following the Closing to
achieve the minimum listing requirements for a period of ninety days which will
facilitate the granting of the listing application for the above-referenced U.S.
stock exchanges.  If for any reason the Lien is not resolved and cleared, Ardent
may extend this Letter of Intent until such time as all right, title and
interest in the Rio Sao Pedro Shares and the underlying property thereto is free
and clear from the Lien and any and all impairments to free and clear transfer
of such shares and the underlying property thereto sufficient for purposes of
accomplishing the Closing.
 3.3
Ausência de Outros Contratos; Projeções; Alterações. Esta Carta de Intenções
estabelece o acordo e entendimento das partes na data do presente instrumento,
sendo certo que não há qualquer outro acordo ou entendimento entre as partes,
escrito ou oral, exceto por um determinado acordo de confidencialidade
anteriormente celebrado entre as partes. Esta Carta de Intenções e qualquer dos
termos e condições aqui contidos apenas poderão ser objeto de renúncia,
modificação ou alteração por meio de um documento escrito assinado por todas as
partes do presente instrumento. A Vendedora reconhece que a Ardent poderá,
ocasionalmente, realizar outros acordos comerciais, bem como adquirir outras
propriedades. A Ardent poderá contratar e pagar outras organizações
profissionais, subscritores e prestadores de serviço, conforme determinado pelo
Conselho de Administração. Todas as projeções e estimativas contidas no presente
instrumento são projeções baseadas em expectativas gerais e foram apresentadas
apenas para fins ilustrativos, sendo certo que nenhuma garantia de qualquer
natureza é fornecida quanto aos resultados efetivos. A Ardent envidará seus
melhores esforços após o Fechamento para obter as exigências mínimas para
negociação de ações em bolsa em um prazo de noventa dias, o que facilitará a
concessão da autorização para negociação nas bolsas de valores norte-americanas
acima referidas. Se por qualquer razão o Ônus não for resolvido e compensado, a
Ardent poderá prorrogar esta Carta de Intenções até o momento em que todo o
direito, titularidade e participação sobre as Quotas Rio Sao Pedro e as
propriedades a elas subjacentes estejam livres e desembaraçados do Ônus e de
todo e qualquer impedimento à transferência livre e desembaraçada de referidas
quotas e das propriedades a elas subjacentes de forma suficiente para os fins de
realizar o Fechamento.

 
Page 11 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 

3.4     
Public Company Compliance.  Rio Sao Pedro acknowledges that Ardent is a public
company and will be required to make detailed disclosures regarding the
acquisition of Rio Sao Pedro, its business, its management, its financial
condition, risk factors associated with the business, and other matters required
by the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the respective rules and regulations promulgated
thereunder.  All Seller shares will be restricted securities and will be subject
to compliance with the Securities Act and Exchange Act, as to which Ardent shall
assist the Seller in all respects.  Rio Sao Pedro and the Seller shall promptly
provide any and all information, in form and substance as reasonably requested
by Ardent, to the extent necessary to assure compliance by Ardent and Seller
with their respective Securities Act and Exchange Act filing, disclosure and
compliance requirements.
 3.4
Cumprimento das Normas Relativas a Sociedades de Capital Aberto. A Rio Sao Pedro
reconhece que a Ardent é uma sociedade de capital aberto e será obrigada a
divulgar de maneira detalhada a aquisição da Rio Sao Pedro, seus negócios,
administração, situação financeira, fatores de risco relacionados ao negócio e
outros assuntos exigidos pela Lei de Mercado de Capitais dos Estados Unidos de
1934, conforme posteriores alterações (a “Lei de Mercado de Capitais”), bem como
as respectivas regras e regulamentos promulgados nos termos de referida lei.
Todas as quotas da Vendedora serão valores mobiliários restritos e estarão
sujeitas à conformidade com a Lei de Mercado de Capitais, para o que a Ardent
auxiliará a Vendedora em todos os aspectos. A Rio Sao Pedro e a Vendedora
prestarão imediatamente todas e quaisquer informações, na forma e com o conteúdo
razoavelmente solicitado pela Ardent, na medida em que necessário para garantir
o cumprimento, pela Ardent e pela Vendedora, de suas respectivas obrigações de
protocolo, divulgação e conformidade nos termos da Lei de Mercado de Capitais.

 
Page 12 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 

3.5   
Confidentiality. The parties acknowledge that public companies are subject to
specific laws, rules and regulations prohibiting “insider trading” and all
parties hereto agree not to publicly trade in the Ardent public company
securities until after any and all applicable public announcements by
Ardent.  The parties agree to fully comply with any and all applicable
securities laws and not to trade at any time in any securities on the basis of
material non-public information or to disclose any transactions involving Ardent
or Rio Sao Pedro with any third parties, other than to authorized
representatives of the parties who shall be under strict instructions not to
make any further discloses to any other persons until after mutually agreement
public announcements.  The terms herein shall be maintained as strictly
confidential by the parties until a mutually acceptable press release is
prepared regarding the transaction, unless prior disclosure is required by
applicable law or regulation.  Any breach of this covenant of confidentiality
shall be subject to payment of liquidated damages to Ardent of US$2,000,000 (two
million U.S. Dollars) (the “Liquidated Damages”), which the parties agree shall
not be construed as a penalty.  If a breaching party fails to pay any and all
Liquidated Damages in full within five (5) Business Days after the date payable,
such party will pay interest thereon at a rate of one and one-half percent
(1.5%) per month (or such lesser maximum amount that is permitted to be paid by
applicable law) to Ardent, accruing daily from the date such Liquidated Damages
are due, until such amounts, plus all such interest thereon, are paid in
full.  Notwithstanding the foregoing, nothing shall preclude any party from
pursuing or obtaining any available remedies at law, specific performance or
other equitable relief in accordance with applicable law.
 3.5
Confidencialidade. As partes reconhecem que as sociedades de capital aberto
estão sujeitas a leis, regras e regulamentos específicos que proíbem o “insider
trading” [uso de informações privilegiadas], sendo certo que todas as partes do
presente instrumento se obrigam a não negociar os valores mobiliários públicos
da Ardent até que sejam efetuados todos e quaisquer comunicados ao público pela
Ardent. As partes obrigam-se a cumprir integralmente todas as leis de mercados
de capitais e a não negociar quaisquer valores mobiliários com base em
informações relevantes que não sejam divulgadas ao público, bem como a não
divulgar qualquer operação que envolva a Ardent ou a Rio Sao Pedro a terceiros
que não aos representantes autorizados das partes, os quais serão expressamente
instruídos a não realizar qualquer outra divulgação a terceiros até a realização
dos comunicados conjuntos ao público pertinentes. Os termos do presente
instrumento serão mantidos em caráter estritamente confidencial pelas partes até
a elaboração de um comunicado à imprensa em termos mutuamente aceitos, exceto
caso a divulgação em data anterior seja exigida pelas leis ou regulamentos
aplicáveis. Qualquer violação à presente obrigação de confidencialidade
sujeitará o infrator ao pagamento de multa compensatória à Ardent no valor de
US$ 2.000.000 (dois milhões de dólares norte-americanos) (a “Multa
Compensatória”), a qual não será interpretada como penalidade. Caso uma parte
infratora deixe de pagar integralmente qualquer Multa Compensatória em até 5
(cinco) Dias Úteis após a data de vencimento, referida parte pagará juros sobre
referido valor a uma taxa de 1,5% (um e meio por cento) ao mês (ou um valor
inferior que represente o máximo permitido pelas leis aplicáveis) à Ardent, os
quais incidirão a contar da data de vencimento de referida Multa Compensatória
até a data do pagamento integral de referidos valores, acrescidos dos juros
pertinentes. Independentemente do acima exposto, nada contido no presente
instrumento impedirá qualquer das partes de pleitear ou obter qualquer remédio
jurídico perante os tribunais, execução específica ou outro remédio jurídico em
equidade, em conformidade com as leis aplicáveis.

 
Page 13 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 

3.6     
Arbitration.  All disputes and controversies arising out of or relating to this
Agreement shall be finally settled and binding under the Rules of International
Commercial Dispute Resolution of the American Arbitration Association
(“ICDR”).  The place of arbitration shall be New York City.  The Arbitration
shall be conducted in English by a single arbitrator appointed in accordance
with the ICDR rules.  Any award, verdict or settlement issued under such
arbitration may be entered by any party for order of enforcement by any court of
competent jurisdiction.  The arbitrator shall have no power to take interim
measures he or she deems necessary, including injunctive relief and measures for
the protection or conservation of property.  The prevailing party shall be
reimbursed for all fees, costs, expenses and disbursements by the non-prevailing
party.
 3.6
Arbitragem. Todos os conflitos e controvérsias decorrentes do presente Contrato
ou a ele relativos serão dirimidos de forma definitiva e vinculativa nos termos
das Regras de Resolução de Conflitos Comerciais Internacionais da Associação
Norte-Americana de Arbitragem (“ICDR”). O local da arbitragem será a Cidade de
Nova York. A Arbitragem será conduzida no idioma inglês por um único árbitro
nomeado em conformidade com as regras da ICDR. Qualquer laudo arbitral,
veredicto ou acordo emitido nos termos de referida arbitragem poderá ser
executado por qualquer das partes perante qualquer juízo competente. O árbitro
não terá poderes para determinar medidas preventivas consideradas necessárias,
incluindo medidas cautelares e medidas para a proteção e manutenção de
propriedade. A parte vencedora será reembolsada de todos os honorários, custos,
despesas e desembolsos pela parte vencida.
        3.7
Construction.  This Letter of Intent shall be deemed to have been jointly
negotiated and drafted by the parties and shall not be construed against any of
the parties hereto.  Should any portion (word, clause, phrase, sentence,
paragraph or section) of this Agreement be declared void or unenforceable, such
portion shall be considered independent and severable from the remainder, the
validity of which shall remain unaffected.  This Letter of Intent shall be
governed by and interpreted under the laws of the jurisdiction of incorporation
of Ardent.
 3.7 Interpretação.  A presente Carta de Intenções será considerada negociada em
conjunto e redigida pelas partes e não será interpretada contra qualquer das
partes deste instrumento.  Caso qualquer parte (palavra, cláusula, frase,
sentença, parágrafo ou seção) do presente Contrato seja declarada nula ou
inexeqüível, referida parcela será considerada independente e individual em
relação ao restante do Contrato, cuja validade não será afetada.  A presente
Carta de Intenções será regida e interpretada em conformidade com as leis do
foro de constituição da Ardent.         3.8
Assignment.  Neither this Letter of Intent nor any of the rights, interests or
obligations hereunder may be assigned by either party hereto, directly or
indirectly, by operation of law or otherwise, without the prior written consent
of the other.
 3.8 Cessão.  Nem a presente Carta de Intenções nem qualquer dos direitos,
participações ou obrigações nos termos do presente instrumento poderão ser
cedidos por qualquer das partes, direta ou indiretamente, de pleno direito ou
por outra forma, sem o consentimento prévio e por escrito da outra parte.

 
Page 14 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 

3.9     
Notices.  Any notice or other communication to any party in connection with this
Agreement shall be in writing and shall be sent by personal delivery, reputable
overnight courier with written confirmation of receipt addressed to such party
at the address of its principal business office, or at such other address as
such party shall have specified to the other party hereto in writing.  Any
notice hereof shall be deemed to have been given only when delivered.
 3.9
Notificações.  Todas as notificações ou outras comunicações a qualquer das
partes com relação ao presente Contrato serão efetuadas por escrito e serão
enviadas por entrega pessoal, por serviço de entregas 24 horas com confirmação
escrita de recebimento, endereçadas a referida parte no endereço de sua sede ou
em qualquer outro endereço que referida parte tenha especificado à outra parte
por escrito. Qualquer notificação nos termos do presente instrumento apenas será
considerada efetuada mediante sua entrega.
        3.10
Counterparts. This Letter of Intent may be executed in one or more counterparts
(with the parties agreeing in principle to produce six counterparts), all of
which together shall constitute one instrument, and each such counterpart may be
executed and delivered by fax or scan without delivery of the original exemplar
thereof. This document is made in English and Portuguese. In case of
differences, the English version shall prevail.
 3.10 
Vias. A presente Carta de Intenções poderá ser celebrada em uma ou mais vias (as
partes acordam em produzir seis vias), todas as quais, em conjunto, constituirão
um único instrumento, sendo certo que cada uma de referidas vias poderá ser
celebrada e formalizada por fax ou escaneada sem a entrega de seu exemplar
original. Este documento é feito em Inglês e Português. Em caso de divergência,
a versão em Inglês prevalecerá.
       
We respectfully request that if you accept the terms and conditions as set forth
in this Letter of Intent, please countersign and deliver to us a counterpart
acceptance of this Letter of Intent.  Please do not hesitate to contact us if
you have any questions or comments.
Caso esteja de acordo com os termos e condições estabelecidos na presente Carta
de Intenções, favor assinar e nos entregar uma via de aceitação desta Carta de
Intenções.  Estamos à disposição para atendê-lo caso haja qualquer dúvida ou
comentário.
    Sincerely yours, Atenciosamente,

 
[Signature Page Follows] / [Segue Página de Assinaturas]
 
Page 15 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 
 

 
Ardent Mines Limited
             
By/Por:
/s/ Leonardo Riera
 
Name/Nome:
Leonardo Riera
 
Title/Cargo:
President and CEO/Presidente e Diretor-Presidente 
 
Date/Data:
   

 
 
 

AGREED/DE ACORDO:    
Rio São Pedro Mineração LTDA
             
By/Por:
/s/ Roberto Porto Rabelo
 
Print Name/Nome em Letras de Forma:
Roberto Porto Rabelo
 
Title/Cargo:
Attorney-in-fact/Procurador
 
Date/Data:
September 25, 2010  

 
 
 

AGREED/DE ACORDO:    
Isabela Romina Albernas Diniz Teixeira
Seller/Vendedora
Shareholder/ Sócia-Quotista
             
By/Por:
/s/ Roberto Porto Rabelo
 
Print Name/Nome em Letras de Forma:
Roberto Porto Rabelo
 
Title/Cargo:
Attorney-in-fact/Procurador
 
Date/Data:
September 25, 2010  

 
 
 

AGREED/DE ACORDO:    
Rosana Moura Rabelo
Seller/Vendedora
Shareholder/ Sócia-Quotista
             
By/Por:
/s/ Roberto Porto Rabelo
 
Print Name/Nome em Letras de Forma:
Roberto Porto Rabelo
 
Title/Cargo:
Attorney-in-fact/Procurador
 
Date/Data:
September 25, 2010  

 
 
 

AGREED/DE ACORDO:    
Valdene Moreira de Moraes
Seller/Vendedora
Shareholder/ Sócia-Quotista
   
 
       
By/Por:
/s/ Jose Antonio Morais
 
Print Name/Nome em Letras de Forma:
Jose Antonio Morais
 
Title/Cargo:
Attorney-in-fact/Procurador
 
Date/Data:
September 25, 2010  

 
Page 16 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 
 
 

WITNESSES/ TESTEMUNHAS
 
   
 
       
 
/s/ Ronaldo Moura Rabelo
 
Print Name/Nome em Letras de Forma:
Ronaldo Moura Rabelo
 
Date/Data:
September 25, 2010
 
 
   

 

  
 
   
 
       
 
/s/ Ronaldo Moura Rabelo
 
Print Name/Nome em Letras de Forma:
Ronaldo Moura Rabelo
 
Date/Data:
September 25, 2010
 
 
   

 
Page 17 of 18

--------------------------------------------------------------------------------


 
Ardent Mines Limited – Rio São Pedro Mineração LTDA
Confidential Letter of Intent/Carta de Intenções Confidencial

 




Exhibit A / Anexo A


Summary of Anticipated Gold Reserves and Geologist Acceptance to Release Geology
Report / Resumo de Reservas de Ouro esperadas e Aceitação da Liberação do
Relatório Geológico pelo Geólogo
 
[Schedule A is incorporated by reference to Exhibits 99.2 and 99.3 to the
Company’s Report on Form 8-K, filed with the U.S. Securities and Exchange
Commission on October 21, 2010]
 

 
Page 18 of 18

--------------------------------------------------------------------------------

